Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145390                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145390
                                                                    COA: 308901
                                                                    Huron CC: 11-004930-FH
  RANDALL JAMES McILVEENE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 22, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           p0917                                                               Clerk